     Case 1:20-cv-09500-LGS-SDA Document 37 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         7/20/2021
Willet Davidson,

                               Plaintiff,
                                                            1:20-cv-09500 (LGS) (SDA)
              -against-
                                                            ORDER
Department of Corrections et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. No later than August 3, 2021, Defendants shall provide to Plaintiff copies of the

         written discovery from the similar case of Lee v. Dept. of Corrections et al., No. 20-cv-

         08407. After reviewing such discovery, Plaintiff shall notify Defendants no later than

         September 3, 2021 if he seeks additional written discovery.

      2. Defendants are granted leave to take the deposition of Plaintiff pursuant to Rule 30(a)

         of the Federal Rules of Civil Procedure. If further authorization is required, Defendants

         shall submit a proposed form of Order for the Court’s approval.

      3. The deadline for the completion of all discovery is Wednesday, November 17, 2021.

         An extension of this deadline shall be granted for good cause shown.

      4. The Warden or other official in charge of the Great Meadow Correctional Facility

         (“Great Meadow”) shall produce plaintiff Willet Davidson, DIN 21A0603, on

         September 14, 2021 at 10:00 a.m., to a suitable location within Great Meadow that is

         equipped with a telephone, for the purpose of participating in a conference with the

         Court and Defendants’ counsel. If the scheduled time and date presents a hardship,
       Case 1:20-cv-09500-LGS-SDA Document 37 Filed 07/20/21 Page 2 of 2




             the Warden or the Warden’s designee should promptly inform Chambers by calling

             Courtroom Deputy Katherine Lopez at (212) 805-0274. Defendants’ counsel must: (1)

             send this Order to the Warden immediately; (2) contact Great Meadow to arrange the

             call and determine the telephone number at which Plaintiff will be reachable at the

             above time and date; and (3) at the scheduled time, call (888) 278-0296 (or (214) 765-

             0479) and enter access code 6489745 with Plaintiff on the line.

         The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

Dated:          New York, New York
                July 20, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
